Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 1-15 and 18-23 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 10/13/2020 and 09/21/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (Thomas Jefferson University, February 12, 2016, IDS 10/13/2020 hereinafter “Andrews 2016”) in view of Andrews et al., (Journal of Clinical Oncology, 2001, 19:2189-2200, IDS 10/13/2020 hereinafter “Andrews 2001”), Day et al. (Cancers, 2013, 5:357-371), Dlouhy et al. (Neurosurgical Focus, 2011, 30 (4):E6, IDS 10/13/2020).
Andrews 2016 discloses the following at pages 2-3, methods of implanting up to 10 biodiffusion chamber containing irradiated autologous tumor cells and IFG-1R AS ODN in patents having brain cancer wherein the ODN is identical to SEQ ID No. 1.
Andrews 2016 does not expressly disclose surgically removing tumor tissue.  
Andrews 2016  refers to Andrews 2001 (Andrews et al., Journal of Clinical Oncology, 2001, 19:2189-2200, applicant’s citation) when disclosing the overnight treatment. The 2001 reference discloses that the “viable tumor tissue” cells were incubated “with a dose of 2 mg IGF-IR/AS/107 cells” and “Each diffusion chamber accommodated 106 cells/200 L/chamber.” See page 2190.
TM ultrasonic aspirator”, which enables one to obtain “viable tumor tissue” and “live tumor cells” that can be used for “culture generation” (emphasis added). See pages 358-359. Day teaches that use of surgical aspirators compared to conventional biopsy provides “a viable source of primary tumor sufficient in quantity and quality”, wherein the “quantity and quality of tissue” can enable “to cryopreserve multiple aliquots” of tumor cells, which “thaw with high viability and can be used to generate cultures in both GNS [glioma neural stem] and neurosphere conditions” (emphasis added). See page 367.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Andrews 2016 “Phase 1 Trial” method by utilizing an art-recognized surgical aspirator such as “CUSA EXcelTM ultrasonic aspirator” when obtaining “autologous tumor cells removed at surgery” as disclosed by Andrews 2016. It would have been obvious for one of ordinary skill in the art to try the art-recognized surgical aspirator when performing Andrews’ 2016 “surgery” that provides “autologous tumor cells removed at surgery” for biodiffusion preparation, because use of a surgical aspirator for brain tumor tissue removal surgery was already practiced in the medical field.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
g of exogenous antisense” prior to implantation would have necessarily used optimal astrocytoma cell numbers and optimal dose of AS ODN for an optimal implantation duration through routine optimization, thereby obtaining the instantly claimed tumor cell numbers, AS ODN doses, and implantation duration. 
See MPEP §2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
In view of the foregoing, claims 1-30 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 and 18-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,357,509.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.

Claims of patent ‘509 are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a morselized tumor tissue from the subject (which encompasses surgically removed a tumor tissue from a subject) (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Thus, claims of the instant application and Patent ‘509 are not patentably distinct from each other.

Claims 1-15 and 18-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,772,904.  Although the conflicting claims are not identical, they are not 
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘904 are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a morselized tumor tissue from the subject (which encompasses surgically removed a tumor tissue from a subject) (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Thus, claims of the instant application and Patent ‘904 are not patentably distinct from each other

Claims 1-15 and 18-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. 
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘339 are drawn to a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1 and a method of preparing a biodiffusion chamber and it would have been obvious to make and use the biodiffusion chamber in the methods of the instant invention.
Thus, claims of the instant application and Patent ‘339 are not patentably distinct from each other

Claims 1-15 and 18-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,077,133.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.

Claims of patent ‘133 are drawn to a method of treating a subject having a brain cancer comprising administering a composition comprising IGF-1R AS ODN and a biodiffusion chamber comprising tumor cells and a second IGF-1R AS ODN and the methods of treatment encompass vaccination given the plain meaning of treatment to one of skill in the art.
Thus, claims of the instant application and Patent ‘133 are not patentably distinct from each other

Claims 1-15 and 18-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,543,226.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) 
Claims of patent ‘226 are drawn to a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1 and a method of preparing a biodiffusion chamber and it would have been obvious to make and use the biodiffusion chamber in the methods of the instant invention.
Thus, claims of the instant application and Patent ‘226 are not patentably distinct from each other

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635